DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Robinson does not disclose that the second body second surface distant the main body prior to the lateral compression of the main body.
Examiner notes that Robinson discloses fig 1 shows the main body, first body and second body compressed between substrates 102 and 104, hence the second body second surface distant the main body prior to the lateral compression of the main body and after compression the second body second surface closer to the main body.
Applicant argues that Robinson does not disclose that the third body first surface distant the main body prior to the lateral compression of the main body.
Examiner notes that Robinson discloses fig 1 shows the main body, first body and second body compressed between substrates 102 and 104, hence the third body first surface distant the main body prior to the lateral compression of the main body and after compression the third body first surface closer to the main body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 – 12, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (U.S. Patent # 9206596).

Regarding claim 1, Robinson discloses a joint seal system (fig 1), comprising: a main body (as seen in examiner annotated fig 1 below), the main body being resiliently compressible (compressible foam 118, Col 5, Line 22) and adapted for imposition in lateral in a gap between a first substrate and a second substrate (118 between 102 and 104),
the main body having a main body first surface, a main body second surface, the main body first surface laterally opposite the main body second surface; a main body bottom surface, a main body top surface, a main body front surface, a main body rear surface, a main body height from the main body bottom surface to the main body top surface,  a main body width from the main body first surface to the main body second surface, and a main body length along the main body first surface from the main body front surface to the main body rear surface ( as seen in examiner annotated figs 1 the second body second surface distant the main body prior to the lateral compression of the main body (fig 1 shows the main body, first body and second body compressed between substrates 102 and 104, hence the second body second surface distant the main body prior to the lateral compression of the main body and after compression the second body second surface closer to the main body),
a second body bottom surface, a second body top surface, a second body front surface, a second body rear surface, a second body height from the second body bottom surface to the second body top surface, a second body width from the second body first surface to the second body second surface, and a second body length along the second body first surface from the second body front surface to the second body rear surface, the second body adhered at the second body first surface to the main body at the main body first surface, the second body height less than the main body height, the second body width not exceeding one third the main body width, and the second body length equal to the main body length ( as seen in examiner annotated figs 1 and 2 below, second body as a rectangular prism with top, bottom, first, second, front and rear surfaces, Col 6 Lines 60 – 65), a third body, the third body having a third body first surface, a third body second surface,  the third body first surface opposite the third body second surface, 
the third body first surface distant the main body prior to the lateral compression of the main body (fig 1 shows the main body, first body and second body compressed between substrates 102 and 104, hence the third body first surface distant the main 
a third body bottom surface, a third body top surface, a third body front surface, 
a third body rear surface a third body height from the third body bottom surface to the third body top surface, a third body width from the third body first surface to the third body second surface, and a third body length along the third body first surface from the third body front surface to the third body rear surface, the third body adhered at the third body second surface to the main body at the main body second surface, the third body height less than the main body height, the third body width not exceeding one third the main body width, and the third body length equal to the main body length ( as seen in examiner annotated figs 1 and 2 below).

    PNG
    media_image1.png
    603
    1221
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    825
    media_image2.png
    Greyscale

Regarding claim 4, Robinson discloses the joint seal system, wherein the second body is of a shape selected from a triangular prism, a rectangular prism, a polygonal prism, and a cylindrical segment (rectangular prism with top, bottom, first, second, front and rear surfaces, Col 6 Lines 60 – 65). 
Regarding claim 6, Robinson discloses the joint seal system, wherein the main body has a main body density and the second body has a second body density greater than the main body density (Col 10, Lines 16 – 20).
Regarding claim 7, Robinson discloses the joint seal system, wherein the main body includes internal voids in communication with at least one of the main body first surface (118 with open celled foam infused with fire retardant, Col 10 Lines 25 – 31), the main body second surface, the main body bottom surface, the main body top surface, the main body front surface, and the main body rear surface, at least one 
Regarding claim 8, Robinson discloses the joint seal system, wherein the main body has a main body compressibility and the second body has a second body compressibility less than the main body compressibility (Col 10, Lines 16 – 20).
Regarding claim 9, Robinson discloses the joint seal system, wherein the second body includes a fire retardant material (intumescent material of 128).
Regarding claim 10, Robinson discloses the joint seal system, wherein the second body is composed of a low durometer closed cell foam (Col 10, Lines 16 – 20). 
Regarding claim 11, Robinson discloses the joint seal system, wherein the main body has a main body compressibility, the second body has a second body compressibility, and the third body has a third body compressibility, the main body compressibility less than the second body compressibility, and the main body compressibility less than the third body compressibility (Col 10, Lines 16 – 20). 
Regarding claim 12, Robinson discloses the joint seal system, wherein the second body includes an intumescent, and the third body includes an intumescent (intumescent material of 128, 132). 
Regarding claim 18, Robinson discloses the joint seal system wherein the second body is formed as an extension of the main body and the third body is formed as an extension of the main body (as seen in examiner annotated fig 1 below). 
Regarding claim 19, Robinson discloses the joint seal system, wherein second body is formed as an extension of the main body and includes a rigid additive . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson alone.
Regarding claim 15, Robinson discloses the joint seal system.
Robinson does not disclose wherein the second body is an ovoid prism.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, since a change in the shape of a prior art device is a design consideration within the skill of the art, to provide fire retardant properties of the seal according to the shape of the construction panels (Col 6 Lines 60 – 65).  

Claims 2, 3, 5, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Moriya (U.S. Patent # 6427405).

Regarding claim 2, Robinson discloses the joint seal system.
Robinson does not disclose further comprising a packaging body, the packaging body having a packaging body height, a packaging body first surface, and a packaging body length, the packaging body height nearly equal to main body height and the packaging body length equal to the main body length, the packaging body first surface adapted to contact the main body first surface and the second body second surface.
However, Moriya teaches further comprising a packaging body (8 on the left of 10, fig 1), the packaging body having a packaging body height (height of 8), a packaging body first surface ( as seen in examiner annotated fig 1 below), and a packaging body length (length of 8), the packaging body height nearly equal to main body height (height of 8 nearly equal to that of 10) and the packaging body length equal to the main body length (fig 3),  the packaging body first surface adapted to contact the main body first surface and the second body second surface (surface of left 8 contacting surfaces of 12 and 10).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine packaging of Moriya with the seal of Robinson to provide a sealant with fluidity and viscosity between the building rails (Moriya Col 5, Lines 35 – 36).

    PNG
    media_image3.png
    577
    840
    media_image3.png
    Greyscale

Regarding claim 3, the combination of Robinson and Moria discloses the joint seal system, further comprising 
a second packaging body (8 on right side of seal), the second packaging body having a second packaging body height (height of 8), a second packaging body first surface ( as seen in examiner annotated fig 1 below), and a second packaging body length (length of 8, fig 3), the second packaging body height nearly equal to main body height (height of right 8 nearly equal to that of 10) and the second packaging body length equal to the main body length (fig 3), the second packaging body first surface adapted to contact the main body second surface and the third body first surface (surface of right 8 contacts surfaces of 10 and 12). 
Regarding claim 5, the combination of Robinson and Moria discloses the joint seal system, wherein the main body front surface, second body front surface, third body front surface, and a packaging body front surface are co-planar (surfaces of Robinson and Moriya are co-planar).
Regarding claim 13, Robinson discloses the joint seal system, wherein the main body comprises: a top layer, a central layer, and a bottom layer, the central layer having a central layer height ( as seen in examiner annotated Robinson fig 1 below), the second body adhered to the main body at the central layer ( as seen in examiner annotated Robinson fig 1 below), the third body adhered to the main body at the central layer ( as seen in examiner annotated Robinson fig 1 below), the central layer having a lower permeability than the top layer (central layer has open celled foam which has lower permeability than elastomer 127 and 126).
Robinson does not disclose that the central layer height equal to the greater of second body height and the third body height.
However, Moriya teaches that the central layer height equal to the greater of second body height and the third body height (height of 10 equal to 14 on the left and right).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace second and third bodies of Robinson with those of Moriya to provide a sealant with fluidity and viscosity between the building rails (Moriya Col 5, Lines 35 – 36).

Regarding claim 14, the combination of Robinson and Moria discloses the joint seal system wherein the central layer has a central interior layer width less than the main body width (as seen in Robinson examiner annotated fig 1 below).
Regarding claim 16, the combination of Robinson and Moria discloses the joint seal system wherein the second body includes a first lamination body and a second lamination body (Moria second body includes 14a and 14b).
Regarding claim 17, the combination of Robinson and Moria discloses the joint seal system wherein the packaging body is a cylindrical segment (Moria 8 is cylindrical). 
Regarding claim 20, Robinson discloses a joint seal system (fig 1), comprising: a body of resiliently compressible material having a main body, a second body and a third body (as seen in examiner annotated figs 1 and 2 below), the main body adapted for imposition in lateral the main body having a main body first surface, a main body second surface, having a main body first surface, a main body second surface, the main body first surface opposite the main body second surface; a main body bottom surface, a main body top surface, a main body front surface, a main body rear surface,  a main body height from the main body bottom surface to the main body top surface, a main body width from the main body first surface to the main body second surface, and a main body length along the main body first surface from the main body front surface to the main body rear surface (as seen in examiner annotated figs 1 and 2 below), the second body having a second body second surface, a second body bottom surface, 
the second body second surface distant the main body prior to a lateral compression of the main body (fig 1 shows the main body, first body and second body compressed between substrates 102 and 104, hence the second body second surface distant the main body prior to the lateral compression of the main body and after compression the second body second surface closer to the main body),
and the second body length equal to the main body length (as seen in examiner annotated figs 1 and 2 below), the third body having a third body first surface, a third body bottom surface, a third body top surface, a third body front surface, a third body rear surface, a third body height from the third body bottom surface to the third body top surface, a third body width from the third body first surface to the main body second surface, 
the third body first surface distant the main body prior to the lateral compression of the main body (fig 1 shows the main body, first body and second body compressed between substrates 102 and 104, hence the third body first surface distant the main body prior to the lateral compression of the main body and after compression the third body first surface closer to the main body),
and a third body length along the third body first surface from the third body front surface to the third body rear surface, the third body formed at the main body second 
Robinson does not disclose a packaging body, the packaging body having  a packaging body height, a packaging body first surface, and a packaging body length, the packaging body height nearly equal to main body height and the packaging body length equal to the main body length, the packaging body first surface adapted to contact the main body first surface and the second body second surface. 
However, Moria teaches a packaging body (8, fig 1), the packaging body having  a packaging body height (height of 8), a packaging body first surface (as seen in examiner annotated fig 1 below), and a packaging body length (length of 8), the packaging body height nearly equal to main body height (height of 8 nearly equal to that of 10) and the packaging body length equal to the main body length (length of 8 equal to that of 10), the packaging body first surface adapted to contact the main body first surface and the second body second surface (surface of 8 contacting surfaces of 10 and 12 as seen in examiner annotated fig 1 below). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace second and third bodies of Robinson with those of Moriya to provide a sealant with fluidity and viscosity between the building rails (Moriya Col 5, Lines 35 – 36).

    PNG
    media_image1.png
    603
    1221
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    512
    825
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    577
    840
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675